 Case 2:16-cv-02910-SCM Document 79 Filed 03/09/20 Page 1 of 1 PageID: 177



                                   Kim LOWF1rmLLC
  Continental Plaza   411 Hackensack Avenue, Suite 701   Hackensack, NJ 07601   (tel&fax) 201 .273.71 17


                                           March 6, 2020

Via ECF

Honorable Steven C. Mannion, U.S.M.J.
United States District Court of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street Room MLK 2B
Newark. New Jersey 07101

       Re:     Twyman, et al. v. Retail Recovery Service of NJ, Inc., et al.
               Case No.: 2:16-cv-02910-SCM
               Our File No.: 15-387

Dear Judge Mann ion:

        This firm represents the Plaintiffs in the above-referenced matter. The parties submit this
joint agenda letter in advance of the telephone conference currently scheduled for March 11,
2020 at 3:30 p.m. F or the reasons below, the parties request an adjournment of the conference.

       As Your Honor is aware, Plaintiffs and Defendants have concluded confirmatory
discovery. The motion for preliminary approval is being drafted and will be filed once finalized.
Therefore, the parties request that the telephone conference scheduled for March Il, 2020 be
adjourned.

        We thank the Court for its consideration and courtesies in this matter.

                                                                 Very truly yours,

                                                                 s/Yon,g,noon Kim
                                                                 Yonmoon Kim
YK/jy
cc:   All Counsel of Record (via ECE)            j. 1H6 f147.W II 76PH’                                    ioAr’..
                                                     APJOL4?-’P         w   APitt.- I, ZOZO9
                                                                         T(Q”—    pgCI’4II_)AZ
                                                 Z   1H     Fi,JAL-
                                                     APPQ”AL.         HAC-C- a’L.6P
                                                                                   1F415 ‘ItP’E1Z.
                                                                      eI’)


                                                         O GPDED
                                                             s/Steven C. Mannion---
                                                         evenC. Mannion, U.$.M.S.
                                                          Dde:
                                                                      3 ( t-&
